UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7160



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

SEAN D. COOK,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Chief District
Judge. (CR-91-305, CA-96-472)


Submitted:   September 20, 1996           Decided:   October 2, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Sean D. Cook, Appellant Pro Se. Quincy Leon Ollison, Assistant
United States Attorney, Bruce Carlton Swartz, Special Assistant
United States Attorney, Nadira Clarke, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his motion filed pursuant to 28 U.S.C. § 2255 (1994), as
amended by Antiterrorism and Effective Death Penalty Act of 1996,

Pub. L. No. 104-132, 110 Stat. 1214. We have reviewed the record

and the district court's opinion, and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court. United States v.

Cook, Nos. CR-91-305; CA-96-472 (E.D. Va. July 15, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2